Citation Nr: 0003145	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  98-12 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to a compensable disability rating for a left 
testicle scar, secondary to a spermatocele resection.

2.  Entitlement to service connection for a psychiatric 
disability diagnosed as major depression.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant's spouse



ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to March 
1975 and from September 1990 to April 1991.  He is a Persian 
Gulf War veteran but he is not claiming service connection 
for a Persian Gulf War-related undiagnosed illness.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appeal of the claim of entitlement to a compensable 
disability rating for a left testicle scar, secondary to a 
spermatocele resection, has been obtained and developed by 
the agency of original jurisdiction.

2.  It has not been objectively shown that the function of 
the veteran's left testicle is impaired or that the resulting 
scar is poorly nourished, with repeated ulceration, or tender 
and painful on objective demonstration.

3.  Major depression has been diagnosed and there is evidence 
in the record both suggesting and denying the existence of a 
nexus between the present disability and service.



CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable disability 
rating for the service-connected left testicle scar, 
secondary to a spermatocele resection, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.118, Part 4, Diagnostic Codes 7803, 7804, 7805 
(1999).

2.  The claim of entitlement to service connection for a 
psychiatric disability diagnosed as major depression is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

The above notwithstanding, every claimant bears the burden of 
submitting evidence that his or her claim of entitlement to 
service connection is well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  A well-grounded claim is one which is 
plausible; that is, meritorious on its own and capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Unlike civil actions, more than just an allegation 
is required in order to prevail in a claim for VA benefits.  
In particular, it is noted that the claimant (who is, 
generally, a veteran) needs to submit supporting evidence 
that is sufficient to justify a belief by a fair and 
impartial individual that the claim for VA benefits is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  

A claim for service connection benefits is considered to be 
well grounded when the following three criteria are met: 
(1) evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and (3) a nexus, 
or link, between the inservice disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 38 C.F.R. 
§ 3.303 (1999).  This means that there must be evidence of 
disease or injury during service, a current disability, and a 
link between the two.  Further, the evidence must be 
competent.  That is, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service or a 
service-connected disability, a competent opinion of a 
medical professional is required.  See Caluza at 504; Reiber 
v. Brown, 7 Vet. App. 513 (1995).

Whenever a claimant has not met the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that a claim for service connection 
benefits is well-grounded, VA has no duty to assist him or 
her in the development of facts pertinent to such claim, to 
include obtaining medical opinions.  38 U.S.C.A. § 5107.  
Further, if the veteran does not submit a well-grounded 
claim, the appeal of the claim must fail.  38 U.S.C.A. 
§ 5107(a); Murphy, 1 Vet. App. at 81.  

Regarding the above, it is noted that the U.S. Court of 
Appeals for Veterans Claims ("the Court," known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) has said that the governing law, 38 U.S.C.A. § 5107(a), 

[R]eflects a policy that implausible 
claims should not consume the limited 
resources of the VA and force into even 
greater backlog and delay those claims 
which - as well grounded - require 
adjudication. . . . Attentiveness to this 
threshold issue is, by law, not only for 
the Board but for the initial 
adjudicators, for it is their duty to 
avoid adjudicating the implausible claims 
at the expense of delaying well grounded 
ones.  

Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

With regard to claims for increased ratings, it is noted that 
disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1999) (hereinafter, "the Schedule").  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded  
history.  38 C.F.R. § 4.2 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).

In every instance where the Schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).



First Issue
Entitlement to a compensable disability rating for a left 
testicle scar,
secondary to a spermatocele resection:

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a well-
grounded claim for an increased rating for the service-
connected left testicle scar.  The facts relevant to this 
appeal have been properly developed and VA's obligation to 
assist the veteran in the development of this claim (not to 
be construed, however, as shifting from the claimant to VA 
the responsibility to produce necessary evidence, per 
38 C.F.R. § 3.159(a) (1999)), has been satisfied.  Id.

The record shows that the veteran underwent resection of a 
left testicle spermatocele during his second period of active 
military service and that he was thereafter service-connected 
for the left testicle scar that resulted from this surgical 
procedure, in the March 1998 rating decision hereby on 
appeal, with a noncompensable rating.

According to a recent decision of the Court, because this 
appeal ensues from the veteran's disagreement with the rating 
assigned in connection with his original claim, the potential 
for the assignment of separate, or "staged," ratings for 
separate periods of time, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
the present case, the RO has not assigned separate staged 
ratings for the veteran's scar.  However, insofar as the 
record is clear in that the disability has not significantly 
changed, a uniform evaluation is felt to be appropriate in 
this case and a remand to have the RO consider potential 
staged ratings is not warranted.

The record reveals that the noncompensable rating has been 
assigned, in accordance with the above cited § 4.31 and under 
the provisions of Diagnostic Code 7805 of the Schedule, which 
mandates that the rating for scars is to be accomplished 
based on limitation of the function of the part affected.  
See, 38 C.F.R. § 4.118, Part 4, Diagnostic Code 7805 (1999).  
Accordingly, if in the present case there were evidence of 
actual symptomatology affecting the function of the veteran's 
left testicle, the rating would have to be accomplished based 
on the criteria set forth in one of the diagnostic codes 
addressing the ratings of disabilities of the genitourinary 
system, i.e., 38 C.F.R. § 4.115b, Part 4, Diagnostic Codes 
7500 through 7532 (1999). 

Also, the Schedule provides for maximum ratings of 10 percent 
when there is evidence of superficial scars that are poorly 
nourished, with repeated ulceration, or tender and painful on 
objective demonstration.  See, 38 C.F.R. § 4.118, Part 4, 
Diagnostic Codes 7803 and 7804 (1999).

According to the report of a VA general medical examination 
that was conducted in January 1998, the veteran said that he 
underwent surgery in the testicles while serving in the 
Persian Gulf for some bilateral cyst that he had in the 
testicles.  No actual complaints related to this area of the 
veteran's body were recorded, however, and, on examination, 
it was noted that the external genitalia was "normal with 
some little scars secondary to the surgery," but with no 
evidence of venereal diseases or dysuria, and with a normal 
prostate.  No disease of the thyroid, pituitary or adrenals 
was found and the diagnosis was listed as status post surgery 
of testicular cyst.

According to the report of a VA genitourinary examination 
that the veteran underwent also in January 1998, the veteran 
complained of only occasional weight loss, said that he 
voided four to five times a day and denied dysuria or changes 
in the stream.  He also denied incontinence and treatment 
related to frequency or dilation, as well as drainage 
procedures, and indicated that he took no related 
medications.  He further denied any effects of his [service-
connected] condition on his usual occupation and daily 
activities and denied any trauma or surgery affecting the 
penis or testicles, other than mentioning the surgery that he 
underwent during service to remove a cyst that appeared in 
the testicles.  The examiner noted that there was no local or 
systemic disease affecting sexual function and that there was 
no endocrine abnormality or disease, as well as no evidence 
of infections or vascular diseases.

The above report further reveals that the veteran said that 
vaginal penetration was possible and that there had been no 
past treatment.  On inspection and palpation of the penis and 
testicles, it was noted that there was only a small scar 
secondary to the inservice surgery and that the veteran 
referred to there being no problem with loss of erection.  
The examiner also noted that there were no specific residuals 
of a genitourinary disease, no testicular atrophy, normal 
sensation and reflexes, normal peripheral pulses and no need 
to order clinical tests.  The diagnosis was listed as 
follows:  "Normal urinary tract devised.  No abnormalities, 
no genitourinary abnormalities as observed by this 
physician."

As shown above, there is no competent evidence in the record 
demonstrating that 
the function of the veteran's left testicle is impaired, nor 
has the veteran claimed that any such impairment exists, 
which means that further consideration of this claim under 
the diagnostic codes of § 4.115b is not warranted.  Also, 
there is no competent evidence in the record demonstrating 
that the resulting scars are poorly nourished, with repeated 
ulceration, or tender and painful on objective demonstration, 
which means that compensable ratings under Diagnostic Codes 
7803 and 7804 are not warranted, either.  It is clear, then, 
that the schedular criteria for a compensable rating for the 
service-connected left testicle scar have not been met and 
that, therefore, the claim for such a higher rating has 
failed and must be denied.

Review of the record discloses that the RO has not considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service (the Director) for 
the assignment of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999).  That regulation provides that, to 
accord justice in exceptional cases where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Director, for assignment 
of an extra-schedular evaluation commensurate with the 
average earning capacity impairment.  The governing criteria 
for such an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Court 
has held that, while the Board is precluded by regulation 
from assigning an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further clarified, 
however, that the Board must address referral under 
§ 3.321(b)(1) only where circumstances are presented which 
the Director might consider exceptional or unusual.  Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board has found no 
basis for further action on this question.  VAOPGCPREC. 6-96 
(1996).

Second Issue
Entitlement to service connection for a psychiatric 
disability
diagnosed as major depression:

As explained earlier, only if a claimant submits a claim for 
service connection that is well grounded or capable of 
substantiation will VA have the duty to further assist him or 
her in the development of the claim.  In the present case, 
the Board concludes that the claim is well grounded, but 
finds that additional development is needed at this time, for 
the reasons explained in the remand portion of this 
decision/remand.

A review of the record reveals a December 1996 VA diagnosis 
of PTSD and an April 1997 statement from a private 
psychiatrist, relating the veteran's history of inservice 
stressful experiences during his second period of active 
military service and providing a diagnosis of major 
depression.  It also reveals the report of a January 1998 VA 
mental disorders examination, the subscriber of which found 
an individual with depression, not otherwise specified, and 
who said that, in her opinion, and after having reviewed all 
the evidence in the file, to include the report of a February 
1998 VA social and industrial survey, the veteran's 
neuropsychiatric condition "is not related or secondary to 
either [his] first period of active military service, nor to 
Persian Gulf duty."  The record also contains an August 1998 
statement from another private psychiatrist, who indicated 
that the veteran's clinical picture had not changed since the 
April 1997 private examination and that, in his opinion, the 
veteran's actual condition was secondary to his actual 
physical conditions and limitations after having participated 
in the Persian Gulf War, and that the veteran was considered 
totally disabled to work.

While it is not clear what is the diagnosis that is 
appropriate in the present case and whether the private 
psychiatrists who rendered the two above opinions had the 
actual benefit of reviewing the veteran's entire claims 
folder, it is found that the veteran has submitted a claim 
for service connection that is well grounded, as there is at 
least evidence of a current disability and of a possible 
nexus between that disability and service.  At the same time, 
the Board notes that the file also contains medical evidence 
categorically denying the existence of such a nexus.  In any 
event, the Board has to conclude that the claim for service 
connection for a psychiatric disability is well grounded or 
capable of substantiation.  To this extent only, the appeal 
is granted.


ORDER

1.  A compensable disability rating for the service-connected 
left testicle scar, secondary to a spermatocele resection, is 
denied.

2.  The claim of entitlement to service connection for a 
psychiatric disability diagnosed as major depression is well 
grounded and, to this extent only, the appeal is granted.


REMAND OF THE SERVICE CONNECTION ISSUE

Because the claim of entitlement to service connection for a 
psychiatric disability diagnosed as major depression is well 
grounded, VA has a duty to assist the veteran in developing 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

The Board notes that, rather than providing a clear picture 
regarding the question of the most likely etiology of the 
diagnosed major depression, the above mentioned medical 
opinions contradict themselves, in that at least the most 
recent one from a private psychiatrist appears to directly 
link the current psychiatric disability to service, while the 
one from the VA psychiatrist categorically states that there 
is no such nexus.  The fact that these opinions are in direct 
contradiction leads the Board to believe that additional 
development is needed at this time, in the form of another VA 
mental disorders examination, preferably by a board of two 
psychiatrists who have not previously examined the veteran, 
in order to attempt to reconcile the medical evidence in the 
record and clarify, to the extent possible, the etiology of 
the diagnosed major depression.

Additionally, the Board notes that, while the RO did request 
copies of all evidence related to a 1996 grant of disability 
benefits from the Social Security Administration (SSA), the 
SSA evidence that has been associated with the file does not 
include a copy of the actual decision explaining its 
rationale.  This evidence should be secured and associated 
with the file, due to its obvious pertinence to the present 
matter, as the disability benefits have been granted on 
account of the impairment reportedly caused by a diagnosis of 
major depression with psychotic features.

The Board also finds that copies of any VA outpatient 
treatment records reflecting psychiatric treatment between 
1998 and the present time, as well as copies of any private 
medical records pertinent to this claim for service 
connection that are not yet of record, should be obtained, as 
this case is being remanded.

Finally, the Board notes that the following three documents 
in the file are in Spanish and, therefore, need to be 
translated before the file returns to Washington, D.C., for 
the Board's review:  (1) the report of an April 1997 
psychiatric evaluation by Dr. José Ríos Cervantes; (2) an 
October 1997 handwritten lay statement from an acquaintance 
of the veteran; and (3) an August 1998 psychiatric report 
from Dr. Pedro Oyola Nieves.  Likewise, translations should 
be obtained of any other pertinent evidence associated with 
the file that is in Spanish.

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by Court.  For that reason, and 
to ensure due process and compliance with the VA's duty to 
assist the veteran in the development of his claim for 
service connection, the case is REMANDED to the RO for the 
following action: 

1.  The RO should attempt to secure and 
associate with the file copies of all VA 
and/or private medical records reflecting 
psychiatric treatment furnished to the 
veteran between January 1998 and the 
present time.

2.  The RO should secure and associate 
with the file a copy of the 1996 SSA 
decision granting disability benefits to 
the veteran.

3.  The RO should translate the above 
mentioned three documents, as well as any 
other evidence that is in Spanish and is 
pertinent to the matter on appeal.

4.  The veteran should be scheduled for a 
VA mental disorders examination, to be 
conducted preferably by a board of two 
psychiatrists who have not examined the 
veteran before.  The claims folder should 
be made available to the examiners prior 
to the examination and the examiners 
should be asked to thoroughly review the 
file, examine the veteran and submit a 
comprehensive, legible joint report of 
examination that should include, at least, 
the following data:

A.  A statement as to whether they 
reviewed the claims folder, 
including the April 1997 private 
psychiatric report, the January 1998 
VA mental disorders examination 
report, the February 1998 VA social 
and industrial survey report, and 
the August 1998 private psychiatric 
report, prior to the examination.

B.  A list of all pertinent 
psychiatric diagnoses and, for each 
one, their opinion as to its 
etiology, i.e., whether it is as 
likely as not that the diagnosed 
psychiatric disability is causally 
related to service.

The examiners should make sure to fully 
explain in their report the rationale for 
all their opinions.

5.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record in 
light of all the additional evidence 
received since the last supplemental 
statement of the case.  If the benefit 
sought remains denied, the veteran and his 
representative should be furnished another 
supplemental statement of the case and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  
See Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

Thereafter, the case should be returned to the Board.  The 
veteran need take no action until notified, but he should 
nevertheless be reminded of his duty to cooperate with the RO 
in the development of his claim for service connection, and 
should also be advised of the potential consequences of a 
failure to report for a scheduled medical examination.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that
all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 


